IN THE
             ARIZONA COURT OF APPEALS
                               DIVISION ONE


         STEFANI MCMICHAEL-GOMBAR, Petitioner/Appellant,

                                       v.

     PHOENIX CIVIL SERVICE BOARD, et al., Respondents/Appellees.
              __________________________________

             CITY OF PHOENIX, Real Party in Interest/Appellee.

                            No. 1 CA-CV 21-0469
                              FILED 6-23-2022


           Appeal from the Superior Court in Maricopa County
                        No. LC2020-000308-001
              The Honorable Timothy J. Thomason, Judge

                      VACATED AND REMANDED


                                 COUNSEL

Steven J. Serbalik, Esq., Scottsdale
By Steven J. Serbalik
Counsel for Petitioner/Appellant

Gammage & Burnham, PLC, Phoenix
By Richard K. Mahrle
Counsel for Respondents/Appellees City of Phoenix Civil Service Board

Ryan Rapp Underwood & Pacheco, PLC, Phoenix
By Polly S. Rapp
Counsel for Respondent/Appellee City of Phoenix
      MCMICHAEL-GOMBAR v. PHOENIX CIVIL SERVICE, et al.
                   Opinion of the Court



                                OPINION

Judge Angela K. Paton delivered the opinion of the Court, in which
Presiding Judge Paul J. McMurdie and Vice Chief Judge David B. Gass
joined.


P A T O N, Judge:

¶1            Retired City of Phoenix Police Sergeant Stefani McMichael-
Gombar appeals from the superior court’s order declining special action
jurisdiction over her complaint against the City of Phoenix (“City”), the
City of Phoenix Civil Service Board (“Board” or “Civil Service Board”), and
the individual members of the Board, for failing to allow her to present
evidence that a sanction against her violated her First Amendment rights.

¶2            We hold, as a matter of first impression, that the unique
language of the Phoenix City Charter requires the Civil Service Board to
consider McMichael-Gombar’s argument and evidence that a sanction
against her violated her First Amendment rights as a citizen. We therefore
vacate the superior court’s order and remand for further proceedings
consistent with this opinion.

                FACTS AND PROCEDURAL HISTORY

¶3             The City suspended McMichael-Gombar for twenty-four
hours for a post she made on her private Facebook page that allegedly
violated the Phoenix Police Department’s Social Media Policy. The
substance of her post is not in the record. She appealed the suspension to
an appointed hearing officer through the City’s personnel system. See
Phoenix Interim Personnel Rule (“IPR”) 22(d). McMichael-Gombar did not
dispute making the post but argued the Social Media Policy was
“overbroad and unconstitutional” and the sanction “excessive” given that
her post was private. See id. at (e)(3)(B). The City moved in limine to
preclude her from presenting evidence on the constitutionality of the
Social Media Policy or “how it impacted her ability to participate in her
private affairs and express her First Amendment rights” at the hearing. The
hearing officer granted the City’s motion and subsequently upheld her
suspension.




                                    2
      MCMICHAEL-GOMBAR v. PHOENIX CIVIL SERVICE, et al.
                   Opinion of the Court

¶4            McMichael-Gombar appealed the hearing officer’s rulings to
the Civil Service Board. See id. at (i). She asserted that the Social Media
Policy was “overbroad and unconstitutional - both on its face and as
applied.” The Board’s attorney advised the Board that, consistent with the
Board’s legal position since 1979, its role did not include considering
constitutional issues, noting that “[w]e have volunteers from the
community on the Civil Service Board. They are not constitutional
scholars.” The Board upheld the hearing officer’s grant of the motion in
limine and McMichael-Gombar’s sanction without considering
McMichael-Gombar’s constitutional arguments.

¶5            McMichael-Gombar sought discretionary special action
review in the superior court. The court declined to take jurisdiction,
reasoning in favor of the Board’s position: “[t]he Board had the obligation
to ensure that the City proved that the charges against petitioner were true
and that the level of discipline was appropriate. Petitioner was free to
present evidence that was relevant to these matters. The Board did what it
was required to do.”

¶6             McMichael-Gombar timely appealed the superior court’s
final order. See Ariz. R. Civ. P. 54(c). We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution and A.R.S. § 12–2101(A)(1).
See also Bridgeman v. Certa, 251 Ariz. 471, 473, ¶¶ 2-3 (App. 2021) (discussing
A.R.S. § 12-2101(A)(1)).

                                DISCUSSION

¶7            McMichael-Gombar argues that the Board erred when it
prohibited her from raising her constitutional arguments to the Board. We
agree. The Board relied on an incorrect reading of the Phoenix City Charter
in concluding that it could not consider McMichael-Gombar’s
constitutional arguments.

       I.     Standard of Review

¶8             This action comes as an appeal from a denial of jurisdiction
over a special action. “We conduct a bifurcated review of an appeal taken
from a non-statutory special action initiated in the superior court.” Files v.
Bernal, 200 Ariz. 64, 65, ¶ 2 (App. 2001) (citing Bazzanella v. Tucson City Ct.,
195 Ariz. 372 (App. 1999)). If the superior court declined jurisdiction, we
ordinarily limit our review to whether the superior court abused its
discretion, and if so, remand for the court to take jurisdiction. Bilagody v.
Thorneycroft, 125 Ariz. 88, 92 (App. 1979) (citing Genda v. Super. Ct., 103 Ariz.
240 (1968)). “But, when the superior court’s ruling hinge[s] on pure issues


                                       3
       MCMICHAEL-GOMBAR v. PHOENIX CIVIL SERVICE, et al.
                    Opinion of the Court

of law, we review its legal conclusions de novo.” Ariz. Libertarian Party, Inc.
v. Bd. of Supr’s of Cochise Cnty., 205 Ariz. 345, 346, ¶ 2 (App. 2003) (cleaned
up).

¶9            The superior court based its ruling declining jurisdiction on a
finding that the Board had not abused its discretion, assessing the merits of
the special action claim. See Ariz. R.P. Spec. Act. 3(c). Because this is a
question of law, we must address the merits de novo. Ariz. Libertarian Party,
205 Ariz. at 346, ¶ 2 (quoting Norgord v. State ex rel. Berning, 201 Ariz. 228,
230, ¶ 4 (App. 2001)).

       II.      The City Charter requires the Civil Service Board to
                consider employees’ constitutional arguments when
                reviewing disciplinary actions.

¶10             The critical issue is whether the Board’s action was “illegal in
that it was arbitrary, capricious or involved an abuse of discretion.” Woerth v.
City of Flagstaff, 167 Ariz. 412, 417 (App. 1990) (quoting City of Tucson v. Mills,
114 Ariz. 107, 111 (App. 1976)). A review of a city personnel board decision
is limited. Woerth, 167 Ariz. at 417. The court’s role is not to “consider the
propriety of the [Board’s] findings nor substitute its judgment for that of the
[Board].” Id. (quoting Mills, 114 Ariz. at 111). An error of law, however,
constitutes an abuse of discretion. Hubert v. Carmony, 251 Ariz. 531, 533,
¶ 7 (App. 2021) (citing State v. Bernstein, 237 Ariz. 226, 228, ¶ 9 (2015)); see
Maricopa Cnty. Sheriff’s Off. v. Maricopa Cnty. Emp. Merit Sys. Comm’n, 211
Ariz. 219, 224, ¶¶ 22-24 (2005) (reversing merit commission decision based
on an incorrect application of the law). We review questions of law de
novo, including the interpretation of a city charter. Piccioli v. City of Phoenix,
249 Ariz. 113, 118, ¶ 15 (2020) (citing Twin City Fire Ins. Co. v. Leija, 244 Ariz.
493, 495, ¶ 10 (2018)).

             a. The City Charter and Personnel System

¶11            A city charter is “effectively, a local constitution.” City of
Tucson v. State, 229 Ariz. 172, 174, ¶ 10 (2012) (citing Ariz. Const. art. 13,
§ 2). When interpreting a city charter, we give words their ordinary
meaning, Piccioli, 249 Ariz. at 118, ¶ 15 (citing Wade v. Ariz. State Ret. Sys.,
241 Ariz. 559, 562, ¶ 14 (2017)), unless the context suggests otherwise.
Piccioli, 249 Ariz. at 118, ¶ 15 (citing Stambaugh v. Killian, 242 Ariz. 508, 509,
¶ 7 (2017)). In interpreting a specific city charter provision, we also examine
associated charter provisions. Piccioli, 249 Ariz. at 118, ¶ 15 (citing
Stambaugh, 242 Ariz. at 509, ¶ 7).




                                        4
      MCMICHAEL-GOMBAR v. PHOENIX CIVIL SERVICE, et al.
                   Opinion of the Court

¶12            A merit board “is bound to act in accordance with” the City
Charter provision which created it, “and the rules and regulations which
[the board] has established under” that authority. See Stant v. City of
Maricopa Emp. Merit Bd., 234 Ariz. 196, 200, ¶ 13 (App. 2014) (quoting City
of Phoenix v. Sittenfeld, 53 Ariz. 240, 245 (1939)). “As a City Charter
institution, the [Phoenix] Civil Service Board’s authority and powers are
pre-eminent over any board, commission or institution created by City
ordinance when touching upon the same subject matter.” City of Phoenix v.
Phoenix Emp. Rels. Bd., 207 Ariz. 337, 341, ¶ 12 (App. 2004) (citing Paddock v.
Brisbois, 35 Ariz. 214 (1929)).

¶13           Here, the superior court correctly looked to the City of
Phoenix Charter and the Board’s duties in its analysis. See generally
Phoenix, Ariz., Charter, Ch. XXV, “Personnel System,” §§ 1 (Purpose and
policy), 2 ([Composition of the] Civil Service Board), 3 (Powers and duties
of the Board).

¶14             Chapter XXV, Section 1 of the City Charter requires the City
to establish a merit system according to specified merit principles. Section
2 creates the Civil Service Board, consisting of “five (5) residents, citizens
and electors of the City.” Section 3 enumerates the Board’s specific powers
and duties. For example, Section 3(2) requires the Board to submit advisory
reports to the Phoenix City Council “regarding the activities of the Board as
they relate to the application of merit principles in City personnel management.”
(Emphasis added). Section 3(3) provides that “the Board shall hear appeals
from disciplinary demotions, discharges, and suspensions by classified
employees who have completed the prescribed probationary period. The
Board may delegate the authority to conduct hearings to hearing officers.
The decisions of the Board shall be final and binding.” Section 3(5)
authorizes the Board to “[h]ear appeals from classified employees from
interpretations of the personnel rules approved by the Council.” Section 6
designates the City Manager as the City’s Personnel Official, responsible for
“[a]dminister[ing] all the provisions of [Chapter XXV] and of the personnel
rules not specifically reserved to the Civil Service Board.”

¶15           The personnel system is governed by the “merit principles”
outlined in Chapter XXV, § 1, including the obligation to protect the
constitutional rights of applicants and employees as citizens. Phoenix,
Ariz., Charter, Ch. XXV, § 1(2). Unique among merit principles, only
Section 1(2)(e) specifically mentions that it is to be applied in “all aspects of
personnel administration.” Similarly, among city government divisions
given responsibility pursuant to Chapter XXV, only the Board is expressly



                                       5
      MCMICHAEL-GOMBAR v. PHOENIX CIVIL SERVICE, et al.
                   Opinion of the Court

charged with any specific duty concerning the merit principles as a whole.
Id. at § 3(2).

          b. The language of the City Charter is uniquely protective of
             constitutional rights in personnel administration.

¶16            When interpreting a statute or constitutional provision, “[w]e
will give effect to each sentence and word so that provisions are not
rendered meaningless.” Comm. for Pres. of Established Neighborhoods v. Riffel,
213 Ariz. 247, 249, ¶ 8 (App. 2006) (citing Bilke v. State, 206 Ariz. 462, 464,
¶ 11 (2003)). “In interpreting statutes, we look to the plain language as the
most reliable indicator of meaning.” Powers v. Carpenter, 203 Ariz. 116, 118,
¶ 9 (2002) (citing State v. Williams, 175 Ariz. 98, 100 (1993)).

¶17           The cornerstone of our analysis is the “Purpose and Policy”
provision of Chapter XXV of the City Charter which provides:

Sec. 1. Purpose and policy.

       1. It is the purpose of this chapter to designate those City
       employees in the classified services; set forth the rights and
       privileges of those employees; and to state the City’s
       obligations in establishing and maintaining a merit system.

       2. The City has determined the necessity of establishing a
       merit system of personnel administration based on merit
       principles and professional methods governing the
       appointment, tenure, promotion, transfer, layoff, separation,
       discipline, and other incidents of employment relating to City
       employees. These merit principles include:

              a. Recruiting, selecting and advancing employees on
              the basis of their relative ability, knowledge, and skills,
              including open consideration of qualified applications
              for initial appointment;

              b. Providing equitable and adequate compensation;

              c. Training employees, as needed, to assure high-
              quality performance;

              d. Retaining employees on the basis of the adequacy
              of their performance, and separating employees whose
              inadequate performance cannot be corrected;



                                       6
      MCMICHAEL-GOMBAR v. PHOENIX CIVIL SERVICE, et al.
                   Opinion of the Court

              e. Assuring impartial treatment of applicants and
              employees in all aspects of personnel administration
              without regard to political affiliation, race, color,
              national origin, sex, religious creed or handicap, and
              with proper regard for their privacy and constitutional
              rights as citizens[]

              ....

Phoenix, Ariz., Charter, Ch. XXV, § 1 (emphasis added).

¶18            To determine the ordinary meaning of the Phoenix Charter,
we look to established and widely used dictionaries. See Stout v. Taylor, 233
Ariz. 275, 278, ¶ 12 (App. 2013) (citing Special Fund Div. v. Indus. Comm’n of
Ariz., 232 Ariz. 110, 113, ¶ 12 (App. 2013)). As relevant here, “assure” means
“to cause to know surely; reassure,” “to pledge or promise; give surety of;
guarantee,” “to make (a future event) sure; ensure,” or “to secure or
confirm; render safe or stable.” Assure, Random House Webster’s
Unabridged Dictionary (2d ed. 2001). To give proper “regard” is “to have
or show respect or concern for” or “to take into account; consider,” or “to
pay attention.” Regard, Webster’s, supra. And this constitutional-rights
merit principle permeates the inquiry in “all aspects of personnel
administration.” See Phoenix, Ariz., Charter, Ch. XXV § 1(2)(e). Thus, while
other merit principles may fall under the Section 6 City Manager delegation
provision, this provision is specifically applicable to all Chapter XXV
personnel administration mechanisms. See id.

¶19           The Charter’s directive to the Phoenix personnel system to
“[a]ssur[e] impartial treatment . . . with proper regard for [employees’]
privacy and constitutional rights as citizens” is unique among the personnel
systems adopted by Arizona’s charter cities. See generally id. Including
Phoenix, four Arizona charter cities have adopted a Civil Service Board or
Commission system as part of their personnel management systems, but
only Phoenix has adopted language requiring its personnel system to
“[a]ssur[e]” employees’ and applicants’ constitutional rights and privacy
are given “proper regard” “in all aspects of personnel administration.”
Compare id., with Bisbee, Ariz., Charter, Art. IV, § 4.06(c); and Scottsdale,
Ariz., Charter, Art. V, § 2 and Scottsdale Rev. Code § 14-1.1; and Tucson,
Ariz., Charter, Ch. XXII.

¶20          Phoenix’s language regarding constitutional rights is also
unique even considering the four charter cities (Chandler, Douglas, Mesa,
Tempe) that have adopted a Merit System Board. Compare Phoenix, Ariz.,



                                      7
      MCMICHAEL-GOMBAR v. PHOENIX CIVIL SERVICE, et al.
                   Opinion of the Court

Charter, Ch. XXV, § 1(2)(e), with Chandler, Ariz., Charter, Art. IV, § 4.02 and
Chandler City Code § 4.02; and Douglas, Ariz., Charter, Art. IV, § 6 and
Douglas City Code, Ch. 2.64; and Mesa, Ariz., Charter, Art. IV, §§ 402-403
and Mesa City Code, §§ 2-5-1, 2-18-1—3; and Tempe, Ariz., Charter, Art. IV,
§§ 4.01-.02. All remaining charter cities have adopted a personnel system
that does not establish a Merit System Board or Civil Service Board. See
Charter Government Provisions in Arizona Cities, League of Ariz. Cities &
Towns                               (May                                  2015),
http://azleague.org/ArchiveCenter/ViewFile/Item/250.

¶21            We cannot construe this Charter assurance as “mere
surplusage.” See Welch v. Cochise Cnty. Bd. of Supr’s, 251 Ariz. 519, 524, ¶ 15
(2021) (citing Nicaise v. Sundaram, 245 Ariz. 566, 568, ¶ 11 (2019)). Thus, the
Phoenix Charter required the Board to treat McMichael-Gombar
impartially, give proper regard to her constitutional rights as a citizen, and
take these rights into account and consider them when adjudicating her
sanction.

           c. The City’s arguments concerning delegation and relief fail.

¶22           The City contends that because there is no express delegation
of power to the Civil Service Board to enforce merit principles, the
responsibility for this role is delegated to the City Manager acting as
Personnel Officer. See Phoenix, Ariz., Charter, Ch. XXV, § 6(1). This
argument fails for two reasons.

¶23            First, the Section 1(2)(e) merit principle applies to “all aspects
of personnel administration.” Id. at § 1(2)(e). We, therefore, distinguish
Phoenix’s constitutional-rights merit principle from merit principles that
apply to limited circumstances.            These limited principles include
“[r]ecruiting, selecting and advancing employees,” with which the Board
has no express or implied charter or code role and therefore must fall under
the purview of the City Manager or Phoenix City Council. Compare id. at
§ 1(2)(e), with § 1(2)(a)-(d), (f). Those other merit principles also lack the
proviso requiring consideration by “all aspects” of the personnel system.
The superior court read this clause in isolation—finding that because this
merit principle applies to the whole system, the Board need not apply it.
But the language of the Charter does not contain a limitation on which
aspects of the personnel system apply this merit principle. In fact, as noted
supra at ¶¶ 14-15 and infra at ¶ 24, ¶ Section 3 directly contradicts the
superior court’s interpretation. See id. at § 3(1)-(3). The delegation to the
City Manager of other powers and duties does not constrain consideration
of an otherwise universal principle.


                                       8
      MCMICHAEL-GOMBAR v. PHOENIX CIVIL SERVICE, et al.
                   Opinion of the Court

¶24           Second, we do not read the merit principles to be “powers” or
“duties” delegated under Section 6(1). Of all the city government divisions
identified in Chapter XXV, only the Civil Service Board is regularly
required to report to the City Council “regarding the activities of the Board
as they relate to the application of merit principles in City personnel
management.” See id. § 3(2) (emphasis added). Thus, the merit principle
not only applies to the Board in its role as a component of personnel
administration, but the Charter expressly requires the Board to report on its
application of these principles to the City Council. Indeed, no similar
language clarifies the City Manager’s role or Council’s role in applying
merit principles. To the extent any conflict can be read between the
delegation provision and the constitutional-rights merit principle or the
duties of the Board, we view the latter provisions as being specific
reservations of power to the Board, and therefore controlling over a more
general delegation provision. See Antonin Scalia & Bryan A. Garner,
Reading Law: The Interpretation of Legal Texts 183-88 (2012) (discussing the
general/specific canon of construction).

¶25           Here, the Board upheld the hearing officer’s preclusion of
evidence and testimony relating to the alleged violation of McMichael-
Gombar’s constitutional rights. The Board’s attorney stated that based on
the City’s longstanding position, the Board did not address constitutional
rights, which were reserved for vindication by the courts. But the City’s
policy of limiting evidence on constitutional rights, longstanding as it may
be, ignores the Board’s directive to assure the constitutional treatment of
employees. The Board is empowered to secure and make safe the rights
and fair treatment of employees and applicants by the City Charter. See
Phoenix, Ariz., Charter, Ch. XXV, §§ 1(2)(e), 3(1)-(3). But the Board and
hearing officer purported to excuse themselves from giving any regard to
McMichael-Gombar’s constitutional rights under the First Amendment
through their interpretation of the Phoenix Charter, which was error. See
generally U.S. Const. amend. I. The Phoenix Charter plainly requires the
Board to consider and take evidence and argument concerning McMichael-
Gombar’s constitutional rights when evaluating her sanction.

¶26            The City argues that McMichael-Gombar changed her
requested relief from demanding the Board find the Social Media Policy
unconstitutional to requesting the superior court allow her simply to
“present relevant evidence related to the merit principle contained in the
Phoenix City Charter” and back again. The record is less than clear on this
point, but the Board, in its answer to the special action complaint, admitted
McMichael-Gombar’s claim that she “was not allowed to . . . present
evidence . . . [as to] how [the Social Media Policy] impacted her ability to


                                     9
      MCMICHAEL-GOMBAR v. PHOENIX CIVIL SERVICE, et al.
                   Opinion of the Court

participate in her private affairs and express her First Amendment rights.”
And the Board unequivocally argued to the superior court that it need not
consider the merit principle of giving proper regard for constitutional
rights. Whatever else McMichael-Gombar requested, the Board owed
“proper regard” of her constitutional rights when taking evidence and
evaluating her suspension. To the extent she argues the Board can declare
a policy unconstitutional in a manner that binds future Boards or city
agencies, as discussed below, we do not agree.

           d. How the Board is to apply Section 1(2)(e)’s Merit Principle.

¶27           Under Chapter XXV, § 1(2)(e) of the Phoenix Charter,
regardless of whether the Board ultimately rejects the substance of
McMichael-Gombar’s First Amendment claims, it must at least take
evidence and argument concerning whether the sanction gives proper
regard to those rights.

¶28           Both the City and the Board argue that such a directive would
take the Board beyond its role by requiring it to consider legal issues. We
disagree. The Board’s primary role is that of a factfinder, but the City
concedes that in affirming the hearing officer’s rulings the Board separately
affirmed the preclusion of McMichael-Gombar’s evidence and argument—a
purely legal issue that required the Board to act as more than a factfinder.
Cf. Felder v. Physiotherapy Assocs., 215 Ariz. 154, 166, ¶ 55 (App. 2007)
(reviewing evidentiary ruling predicated on a question of law de novo
(citing Yauch v. S. Pac. Transp. Co., 198 Ariz. 394, 399, ¶ 10 (App. 2000))). The
apparent longstanding practice and interpretation of the City’s charter by
the City or the Board does not supplant this court’s obligation to view the
City charter as “a local constitution” governing the exercise of the Board’s
power. See Wolkin v. Civ. Serv. Comm’n of Tucson, 21 Ariz. App. 341, 344-45
(1974) (“When the rules promulgated by the Commission are violative of
the Charter provisions the Commission lacks jurisdiction to implement the
rules.”). The Board erred as a matter of law by finding that it need not
consider the merit principle of “proper regard for [employees’] privacy and
constitutional rights as citizens” when McMichael-Gombar raised it.

¶29           The superior court noted that “[c]onstitutional issues should
be decided by the courts, not boards or panels of citizens.” This is only
partially correct. The non-lawyer or volunteer composition of a board does
not render it incapable of considering the impact of its decisions on the
exercise of the constitutional rights of those appearing before it. Cf. Ariz.
Const. art. 2, § 2 (“All political power is inherent in the people, and
governments derive their just powers from the consent of the governed, and


                                       10
      MCMICHAEL-GOMBAR v. PHOENIX CIVIL SERVICE, et al.
                   Opinion of the Court

are established to protect and maintain individual rights.”). This is
especially true, where, as here, the text of the Phoenix Charter nonetheless
requires the Board to consider constitutional and privacy concerns. See
Phoenix, Ariz., Charter, Ch. XXV, § 1(2)(e).

¶30             We are aware of no authority that establishes a bright-line
rule elevating constitutional rights beyond those legal issues—for instance,
jurisdiction or the application of ordinances—that a state or city board
similarly staffed with laypersons or members of non-legal professions
necessarily considers in the lawful exercise of its power. See e.g., A.R.S.
§§ 32-106(A)(6), -1307(B)(3) (allowing the Arizona Board of Technical
Registration and the State Board of Funeral Directors and Embalmers to
compel witness attendance and take testimony concerning matters coming
“within [their] jurisdiction”); see also Wonders v. Pima Cnty., 207 Ariz. 576,
578, ¶ 7 (App. 2004) (County Board of Adjustment empowered by statute
to interpret zoning ordinances (citing A.R.S. § 11-807(B)(1))). “[M]erit
boards . . . are not judicial bodies, but administrative bodies performing
judicial functions” and these functions necessarily include interpreting their
governing law and applying legal principles. Woerth, 167 Ariz. at 416 (citing
Farish v. Young, 18 Ariz. 298, 303-04 (1916)) (emphasis added); see City of
Phoenix v. Wright, 61 Ariz. 458, 462-63 (1944) (explaining the Board has
“jurisdiction to determine the status of plaintiff in regard to the civil service
laws, rules and regulations” and its decisions were to be given “the same
respect as the judgments of other legal tribunals.” (quoting City of Phoenix
v. Sanner, 54 Ariz. 363 (1939))). Indeed, IPR 22(l) already delegates the
interpretation of personnel rules, in part, to the Board. In dealing with legal
matters, the Board has the aid of its attorney, the arguments of the parties
and counsel before it, and is not charged with seeking out and resolving
constitutional issues not presented. See Phoenix, Ariz., Charter, Ch. XXV,
§ 1(2)(e); IPR 22(i)(5). Thus, this charter provision does not leave the Board
unaided when it conducts the constitutional interpretation with which it is
charged.

¶31           In sum, the Phoenix Charter gives the Phoenix Civil Service
Board a necessarily more expansive role than mere factfinder. The people
of Phoenix have chosen to require the Board to ensure that covered
employees’ discipline respects their constitutional rights and privacy. The
Board need not determine whether the Social Media Policy itself is
unconstitutional either facially or as applied. It need only determine
whether the sanction gives “proper regard” to McMichael-Gombar’s
constitutional rights. Indeed, the power of the Board is only the power to
review an individual sanction; it possesses no mechanism to bind future
Boards or other agencies. See generally Phoenix, Ariz., Charter, Ch. XXV,


                                       11
      MCMICHAEL-GOMBAR v. PHOENIX CIVIL SERVICE, et al.
                   Opinion of the Court

§ 3; IPR 22(j) (with respect to Board decisions only “a record of the final
action” is retained among the rest of the written record). Thus, we do not
agree with the City that this will require the Board to opine at length on
constitutional law or issue opinions discoursing on Cleveland Board of
Education v. Loudermill, 470 U.S. 532 (1985) or Pickering v. Board of Education
of Township High School District 205, Will County, Illinois, 391 U.S. 563 (1968).
The Board’s rules do not require it to state how it weighed the evidence or
balanced constitutional principles. See generally IPR 22(i)–(j). Giving
“proper regard” to constitutional rights and privacy is all this merit
principle requires the Board to do, and the Board’s structure does not
necessarily require lengthy, technical explanations of its rationale. See
Phoenix, Ariz., Charter, Ch. XXV, § 1(2)(e).

           e. Relief on Remand

¶32           The parties do not ask us to decide the merits of the
disciplinary action, nor could we on this record. But because the Board
abused its discretion by declining to consider McMichael-Gombar’s
constitutional rights in reviewing her sanction, the superior court erred in
affirming the Board’s decision. Accordingly, we vacate the superior court’s
ruling. We further direct the superior court to accept jurisdiction of the
special action, issue an order vacating the Board’s determination, and
remand the disciplinary matter for reconsideration. On remand, the Board
must consider McMichael-Gombar’s constitutional rights in evaluating her
sanction and allow her to submit evidence and argument accordingly.

                               CONCLUSION

¶33          We vacate the superior court’s order and remand for further
proceedings consistent with this opinion.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        12